 

AO 467 (Rev. 01/09) Order Requiring a Defendant to Appear in the District Where Charges are Pending and Transferring Bail

UNITED STATES DISTRICT COURT

 

for the
District of Nevada
United States of America )
v. ) Case No. 2:21-mj-598-EJY
IGAL BEN HANAN Charging District: Southern District of New York
Defendant ) Charging District’s Case No. 21-CRIM-444

ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT
WHERE CHARGES ARE PENDING AND TRANSFERRING BAIL

After a hearing in this court, the defendant is released from custody and ordered to appear in the district court
where the charges are pending to answer those charges. If the time to appear in that court has not yet been set, the
defendant must appear when notified to do so. Otherwise, the time and place to appear in that court are:

‘Place: Daniel Patrick Moynihan — U.S. Courthouse Courtroom No.: TBD

500 Pearl Street
| New York, NY 10007-1312

Ln

The clerk is ordered to transfer any bail deposited in the registry of this court to the clerk of the court where the
charges are pending.

(
Date: July 14, 2021 a ae
Judge’ S signature

ELAYNA J. YOUCHAH, United States Magistrate Judge _
Printed name and title

bo
|

| Date and Time: TBD |
al ——

 

 

———FILED mene RECEIVED
———-ENTERED ——— SERVED ON
COUNSEL/PARTIES OF RECORD

 

JUL 14 2021

 

 

 

CLERK US DISTRICT COURT
By DISTRICT OF NEVADA

 

 

DEPUTY |

 

 

 
